DETAILED ACTION
Response to Amendment
1.	This Action is in response to the Examiner’s Amendment attached hereto.  Claims 1-20 are still pending in the present application. 

EXAMINER’S AMENDMENT
2.	An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given during a telephone conversation with Ying Li, Attorney of Record, on 4/23/2021.

3.	The application has been amended as follows:
IN THE CLAIMS
1 (Currently Amended)
An apparatus comprising:
a peripheral interface connectable to a second device, wherein the second device is operably connectable to a personal communication device and includes a housing arranged to hold the personal communication device, wherein the apparatus, the second device, and the personal communication device are distinct devices;

a controller coupled to the peripheral interface and the RF detection device, wherein the controller is operable to:
obtain SIM information, via the peripheral interface and the second device upon the apparatus being attached to the housing of the second device, from the personal communication device,
scan an RF spectrum of the communication signal, received by the RF detection device, in order to identify physical layer communication signal characteristics of communications associated with the personal communication device,
decode the communications associated with the personal communication device in accordance with the physical layer communication signal characteristics and the SIM information, and
generate a notification in accordance with a determination that abnormal activities exist in the identified physical layer communication signal characteristics of the communications, wherein the notification triggers interruption of the communication signal to or from the personal communication device upon identifying an RF energy burst through a comparison of energy detected by the RF detection device to a threshold.

13 (Currently Amended)
	A method comprising:
		at an apparatus including a radio frequency (RF) detection device operable to detect energy carrying a communication signal to or from a personal communication device, the apparatus also including a peripheral interface connectable to a second device, wherein the second device is operably connectable to a personal communication device and includes a housing arranged to hold the personal communication device, and the apparatus, the second device, and the personal communication device are distinct devices:
		obtaining SIM information, via the peripheral interface and the second device upon the apparatus being attached to the housing of the second device, from the personal communication device;
		scanning an RF spectrum of the communication signal, received by the RF detection device in order to identify physical layer communication signal characteristics of communications associated with the personal communication device;
		decoding the communications associated with the personal communication device in accordance with the physical layer communication signal characteristics and the SIM information;
		determining whether or not abnormal activities exist in the communications; and
		generating a notification in accordance with a determination that identified physical layer communication signal characteristics of the communications, wherein the notification triggers interruption of the communication signal to or from the personal communication device upon identifying an RF energy burst through a comparison of energy detected by the RF detection device to a threshold.


Allowable Subject Matter
4.	Claims 1-20 are allowed.

Statement of Reasons for Allowance
5.	The following is an Examiner’s statement of reasons for allowance:

Claims 1-20 are allowed in view of the Examiner’s amendment made above. 
 	
With respect to independent claim 1 and the teachings of the most pertinent prior art:
Ahmadzadeh, et al (US PG Publication 2018/0219885), hereafter Ahmadzadeh, still teaches
a radio frequency (RF) detection device operable to detect energy carrying a communication signal to or from the personal communication device,
a controller coupled to the peripheral interface and the RF detection device,
wherein the controller is operable to:

decode the communications associated with the personal communication device in accordance with the physical layer communication signal characteristics and the SIM information.
Li, et al (US PG Publication 2011/0197006), hereafter Li, teaches 
obtain SIM information, via the peripheral interface and the second device upon the apparatus being attached to the housing of the second device, from the personal communication device, since it teaches host device 110 includes a SIM, and SIM information is obtained by attachable device 100 via device 120 when attached to device 120. 
Kim (US PG Publication 2015??/0163393) still teaches
an apparatus comprising: 
a peripheral interface connectable to a second device, wherein the second device is operably connectable to a personal communication device and includes a housing arranged to hold the personal communication device, wherein the apparatus, the second device, and the personal communication device are distinct devices.

With respect to independent claim 13 and the teachings of the most pertinent prior art:

at an apparatus including a radio frequency (RF) detection device operable to detect energy carrying a communication signal to or from a personal communication device, a radio frequency (RF) detection device operable to detect energy carrying a communication signal to or from the personal communication device,
scanning an RF spectrum of the communication signal, received by the RF detection device, in order to identify physical layer communication signal characteristics of communications associated with the personal communication device and
decoding the communications associated with the personal communication device in accordance with the physical layer communication signal characteristics and the SIM information.
Li, et al (US PG Publication 2011/0197006), hereafter Li, teaches 
obtaining SIM information, via the peripheral interface and the second device upon the apparatus being attached to the housing of the second device, from the personal communication device, since it teaches host device 110 includes a SIM, and SIM information is obtained by attachable device 100 via device 120 when attached to device 120. 
Kim (US PG Publication 2015??/0163393) still teaches
the apparatus also including a peripheral interface connectable to a second device, wherein the second device is operably connectable to a personal communication device and includes a housing arranged to hold the personal 

However, Ahmadzadeh, Li and Kim, whether taken alone or combination, do not teach or suggest the following novel features, when combined with the rest of the limitations in their respective currently amended claims, including:
With respect to claim 1, an apparatus comprising:
a controller operable to generate a notification in accordance with a determination that abnormal activities exist in the identified physical layer communication signal characteristics of the communications, wherein the notification triggers interruption of the communication signal to or from the personal communication device upon identifying an RF energy burst through a comparison of energy detected by the RF detection device to a threshold

With respect to claim 13, a method comprising:
generating a notification in accordance with a determination that abnormal activities exist in the identified physical layer communication signal characteristics of the communications, wherein the notification triggers interruption of the communication signal to or from the personal communication device upon identifying an RF energy burst through a comparison of energy detected by the RF detection device to a threshold.



Conclusion
	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
		P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Frank Donado whose telephone number is (571) 270-5361.  The examiner can normally be reached on M-F between 9 am and 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor Patent Examiner (SPE) Charles Appiah can be reached at 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRANK E DONADO/
Examiner, Art Unit 2641




/CHARLES N APPIAH/Supervisory Patent Examiner, Art Unit 2641